             Case 1:21-cr-00094-RBW Document 20 Filed 07/14/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                         :
                                                 :
        v.                                       :       Criminal No. 21-cr-94 (RBW)
                                                 :
ANTHONY MARIOTTO,                                :
                                                 :
                          Defendant.             :

                          JOINT MOTION TO CONTINUE AND
                   TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through its attorney the Acting United States

Attorney for the District of Columbia, and the defendant, by and through his attorney Edward

Reagan, hereby move this Court to vacate the status conference presently scheduled for July 16,

2021, to continue the matter for approximately 60 days, and further to exclude the time within

which an indictment must be filed under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the

basis that the ends of justice served by taking such actions outweigh the best interest of the public

and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A),

(B)(i), (ii), and (iv).   The parties submit that they are attempting to resolve the instant matter and

need additional time to complete the process.

        The parties submit that under these circumstances, the ends of justice to be served by a 60-

day continuance outweigh the interests of the public and the defendant in a speedy trial, and the

Court should consequently exclude time under the Speedy Trial Act for the above stated reasons,

as well as those outlined in the Government’s Unopposed Motion to Exclude Time, ECF No. 16.

        Undersigned counsel has provided a copy of this motion to Edward Reagan, Esq., counsel

for the defendant, and Mr. Reagan informed the undersigned that this may be filed as a joint
          Case 1:21-cr-00094-RBW Document 20 Filed 07/14/21 Page 2 of 2




motion.    The parties respectfully request a date in the week of September 13, 2021. 1

        WHEREFORE, the parties respectfully requests that this Court grant the motion for an

approximately 60-day continuance of the above-captioned proceeding, and that the Court exclude

the time within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et

seq., on the basis that the ends of justice served by taking such actions outweigh the best interest

of the public and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv).

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793

                                         By:   /s/ Kimberley C. Nielsen
                                               Kimberley C. Nielsen
                                               Assistant United States Attorney
                                               N.Y. Bar No. 4034138
                                               555 4th Street, N.W., Room 9913
                                               Washington, D.C. 20530
                                               Phone: 202-252-7418
                                               Email: Kimberley.Nielsen@usdoj.gov




1
        Undersigned counsel is not available the morning of Friday, September 17, 2021.
                                                2
